Citation Nr: 0835746	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-25 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel 

INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim of 
entitlement to service connection for a low back disability 
and denied service connection for peripheral neuropathy and a 
left leg disability. 


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability was initially denied in an August 1975 RO 
decision.  That claim was reopened and again denied in a May 
1977 RO decision.  The veteran did not appeal either of those 
decisions.

2.  Evidence received since the RO's May 1977 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim for 
service connection for a low back disability.

3.  The first clinical evidence of left leg disability is 
dated many years after the veteran's separation from service.  
The veteran's left leg disability is unrelated to his period 
of service or to any incident therein.

4.  The veteran has not been diagnosed with peripheral 
neuropathy. 


CONCLUSIONS OF LAW

1.  The August 1975 and May 1977 RO decisions that denied 
service connection for a low back disability are final.  38 
U.S.C.A. § 7105 (West 2007); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2007).
2.  New and material evidence has not been received to reopen 
a claim for service connection for residuals of a low back 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2007); 38 C.F.R. 
§ 3.156 (2007).

3.  A left leg disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. § 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

4.  Claimed peripheral neuropathy was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO found that new and material evidence sufficient to 
reopen the claim had not been submitted.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

In an August 1975 decision, the RO denied the veteran's claim 
for service connection for a low back disability.  It 
reopened and again denied the claim in a May 1977 decision.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2007); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the May 1977 RO decision 
became final because the veteran did not file a timely 
appeal.
The claim of entitlement to service connection for a low back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in July 
2006.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before the RO at the time of the last final 
decision consisted of the veteran's service medical records 
dated from November 1971 to July 1974, a VA examination dated 
in February 1975, VA medical records dated from August 1976 
to February 1977, and the veteran's own statements.  The RO 
recognized that the veteran had been treated in service for 
complaints of back pain and had been assessed as having 
subjective non-dermatomal back pain.  However, the RO noted 
that the veteran's July 1974 separation examination was 
negative for any clinical findings of back abnormalities and 
that the subsequent VA examination had yielded no evidence of 
radiculopathy or lumbar spine pathology.  The RO further 
noted that the first post-service record of treatment or back 
pain was dated in January 1977, nearly three years after the 
veteran's discharge from active duty.  On the basis of that 
evidence, the RO concluded that while the veteran had 
experienced acute and transitory episodes of back pain in 
service, his current low back problems were not incurred in 
or aggravated by service, and the claim was denied.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.  

In support of his application to reopen the claim, the 
veteran resubmitted his service medical records, February 
1975 VA examination report, and VA medical records dated from 
August 1976 to February 1977.  He also submitted additional 
VA medical records dated from July 2005 to August 2005, which 
are negative for any complaints, diagnoses, or treatment of 
back problems.  

Additionally, the veteran submitted a report of a VA pension 
examination dated in September 2005, in which he reported 
that he began experiencing chronic low back pain during basic 
training in 1972 and was treated numerous times for back pain 
in service.  The veteran further reported that since leaving 
the military, he had undergone various treatments for back 
pain, including medication, physical therapy, a waist brace, 
and transcutaneous electrical nerve stimulation.  He 
indicated that his lower back pain currently occurred 
approximately three to four times per week, with painful 
flare-ups two or three times per month, and that the pain was 
worse with prolonged standing, sitting, and bending, and 
radiating to his left leg.  Clinical examination of the 
lumbar spine revealed normal range of lumbar motion with 
pain, with no lack of endurance or fatigue on repetitive 
motion, but with muscle spasm extending from L1 to S1.  
Examination of the thoracic spine showed severe paraertebral 
muscle spasms extending from T9 to 121.  Based on the 
veteran's statements, clinical examination, and Magnetic 
Resonance Imaging (MRI) of the lumbar spine, the VA examiner 
diagnosed the veteran with thoraco-lumbosacral severe 
myositis, lumbosacral discogenic disease with bulging disc at 
the L4-L5 and L5-S1 levels, and degenerative joint disease of 
the lumbar spine.  Significantly, however, the VA examiner 
did not relate the veteran's diagnosed back problems to his 
period of active service. 

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
a low back disability.  First, the service medical records, 
February 1975 VA examination report, and VA medical records 
dated from August 1976 to February 1977 which the veteran 
submitted do not constitute new evidence because those 
records were previously considered by the RO at the time of 
the May 1977 decision denying the claim.  The veteran did not 
appeal that denial of his claim, and that decision therefore 
became final.

In contrast, his VA medical records dated from July 2005 to 
August 2005 and the September 2005 VA examiner's report are 
new in the sense that they were not previously considered by 
RO decision makers.  However, they are not material.  As 
noted above, the new medical records are void of any evidence 
of back problems.  The September 2005 VA examiner's report 
does indicate that the veteran currently suffers from 
thoraco-lumbosacral severe myositis, lumbosacral discogenic 
disease with bulging disc at the L4-L5 and L5-S1 levels, and 
degenerative joint disease of the lumbar spine.  However, 
that VA examiner's report does not rebut the findings of the 
last final rating decision that the veteran's current low 
back disability was not incurred in or aggravated by his 
period of active service.  Indeed, the VA examiner did not 
indicate that there was any relationship between the 
veteran's current low back problems and his period of active 
service.  

The Board acknowledges that the veteran told the September 
2005 VA examiner that his chronic low back pain had its onset 
during basic training and that he was treated for back pain 
on multiple occasions during service.  However, that 
assertion from the veteran at the examination and in 
statements in support of his claim does not qualify as new 
and material evidence as it is merely cumulative of the 
veteran's past contention that his current low back problems 
are related to service.  Accordingly, the additional VA 
treatment records and examination report submitted by the 
veteran do not establish a fact necessary to substantiate the 
veteran's claim, and the claim for service connection cannot 
be reopened on the basis of that evidence.  38 C.F.R. § 
3.156(a).  

In sum, although the veteran has submitted new evidence that 
was not before the RO at the time of its last final rating 
decision in May 1977, that new evidence is not material to 
the claim and does not warrant reopening of the claim.

In light of the evidence and based on this analysis, it is 
the determination of the Board that new and material evidence 
has not been submitted with regard to the claim for service 
connection for a low back disability since the RO's final 
rating decision in May 1977 because no competent evidence has 
been submitted showing that this condition was incurred or 
aggravated in service.  Thus, the claim for service 
connection is not reopened and the benefits sought on appeal 
remain denied.   


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some manifestation of the disability in service.  
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for some disorders, such as peripheral neuropathy, 
is rebuttably presumed if manifested to a compensable degree 
within a year following active service.  38 C.F.R. §§ 3.307, 
3.309 (2007).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2007).

The veteran contends that he is entitled to service 
connection for a left leg disability and peripheral 
neuropathy.  Those claims will be examined in turn.

A.  Left Leg Disability

The veteran's November 1971 pre-enlistment examination and 
other service medical records are void of any complaints, 
diagnoses, or treatment of left leg problems.  On examination 
prior to his separation from service in July 1974, the 
veteran did not report any problems affecting his lower 
extremities.  Nor were any clinical findings of a left leg 
disability noted at time of his separation from service or on 
VA examination in February 1975.  Thus the Board finds that 
chronicity of in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a left 
leg disability.  38 C.F.R. § 3.303(b).  In this case, the 
first post-service evidence pertaining to this claim is dated 
in July 2005.  At that time, the veteran complained of 
difficulty walking due to left leg weakness.  It was noted 
that the veteran had been in his "usual state of health" 
until the final week of June when he began to have problems 
walking, accompanied by a loss of sensation in his left 
finger and left facial side.  There was no indication of head 
trauma.  A CT scan revealed an old lacunae, but no acute 
event.  However, an MRI examination showed that the veteran 
had suffered an acute right thalamic infarction (stroke) 
affecting the right hemisphere of the brain, which controlled 
the movement of the left side of his body.  He was 
hospitalized at a VA medical center, where he received 
rehabilitational therapy, and was subsequently discharged for 
further convalescence at his home, accompanied by follow-up 
physical therapy at a VA outpatient facility.  

The record thereafter shows that the veteran underwent a VA 
pension examination in September 2005.  As noted above, part 
of that examination focused on the veteran's low back 
problems, which included complaints of low back pain 
radiating down his left leg.  Additionally, the veteran 
complained of left-sided weakness, difficulties walking, and 
decreased sensation in his left hand and on the left side of 
his face.  Those complaints were attributed to the stroke 
that the veteran had suffered in late June 2005.  Cranial 
nerve examination was normal.  Cerebellar examination 
revealed left upper extremity dysmetria and 
dysdiadochocinesia.  There were no findings of gross motor 
deficits and the veteran's grip (right-handed) was determined 
to be good.  Physical examination of the lower extremities 
revealed slight weakness on the left side, which was rated 
4/5.  No involuntary movement, muscle atrophy, or 
fasciculation was observed.  Nor were there any findings of 
sensory abnormalities.  The veteran's muscle tone was found 
to be normal in both his upper and lower extremities, 
bilaterally.  His deep tendinous reflexes were noted to be 
hyperactive on his left side, rated as +3 compared to +2 on 
the right.  Based upon the veteran's statements, the physical 
examination, and a review of his medical records, the VA 
examiner diagnosed the veteran with a "history of recent 
onset, acute right thalamic ischemic infarction as confirmed 
by imaging, secondary to hypertensive crisis with left-sided 
focal motor functional disturbance."  Significantly, neither 
the VA examiner nor any of the other VA medical providers who 
treated the veteran for his stroke residuals related any of 
his symptoms, including left leg weakness, to his military 
service.  

While the veteran asserts that he has a left leg disability 
that is related to his military service, the first clinical 
evidence of any left leg problems is dated in July 2005, 
approximately 31 years after he left active duty.  In view of 
the lengthy period between the veteran's separation from 
active service and the first documented symptoms of a left 
leg disability, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
However, in this case, there is no clinical evidence of 
treatment for or complaints regarding left leg problems 
during the veteran's period of active service or for many 
years thereafter.  Moreover, neither the September 2005 VA 
examiner nor any of the veteran's other medical providers 
related his current left leg problems to his military 
service.  To the contrary, the veteran's complaints of left 
leg weakness were diagnosed as symptoms of a left-sided focal 
motor functional disturbance resulting from a stroke.  
Accordingly, the Board finds that an additional VA 
examination is not required in this case because there is no 
objective evidence showing that any current left leg 
disability is related to any event, injury, or disease in 
service.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran has attributed his leg disability to service.  
However, as a layperson, the veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disorder or symptoms of a disorder 
are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, the veteran does not have the medical 
expertise to provide an opinion regarding the etiology.  
While the veteran purports to provide some connection between 
his current symptoms and his service, his statements alone 
are not competent to provide the medical nexus and a medical 
professional has not made that connection.  Thus, the 
veteran's lay assertions are not competent or sufficient to 
establish service connection.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007). 

The Board finds that there is no objective, probative 
evidence of record establishing a medical nexus or any 
relationship between military service and the veteran's 
current left leg problems.  Therefore, the Board finds that 
service connection for a left leg disability is not warranted 
on a direct basis.  Nor is service connection warranted on a 
secondary basis.  The record reflects that the veteran has 
complained of low back pain radiating down his left leg.  
However, as discussed above, the Board finds that the 
veteran's claim for service connection for a low back 
disability is not reopened and the benefits sought on appeal 
remain denied.  Accordingly, the veteran may not establish 
service connection for a left leg disability as secondary to 
a low back disability because the latter does not qualify as 
a service connected disability.  38 C.F.R. §§ 3.303, 3.310 
(West 2007).  The Board therefore concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left leg disability and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Peripheral Neuropathy

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000) Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the veteran maintains that he has peripheral 
neuropathy that is related to his period of active service, 
that account is not supported by the evidence of record.  

The veteran's service medical records are void of any 
complaints, diagnoses, or treatment of peripheral neuropathy 
or related symptoms.  His post-service medical records 
reflect that in July 2005, he was treated for left-sided 
weakness, difficulties walking, and decreased sensation in 
his left hand and on the left side of his face, all of which 
were found to be residuals of a stroke he had suffered in 
late June 2005.  Additionally, while his September 2005 VA 
examination included clinical findings of hyperactive deep 
tendinous reflexes on his left side, those findings were also 
attributed to his recent stroke.  Further, that VA 
examination was negative for any cranial nerve abnormalities, 
sensory deficiencies, gross motor deficits, reduced or absent 
muscle tone, loss of muscle mass, or any other clinical signs 
of peripheral neuropathy.  Nor was any diagnosis of 
peripheral neuropathy made by either the September 2005 VA 
examiner or any of the veteran's other medical providers. 

The Board has considered the veteran's contention that he has 
peripheral neuropathy that is related to his active service.  
However, as a layman, the veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998).

Absent evidence of a current disability, the preponderance of 
the evidence is against the claim, and service connection for 
peripheral neuropathy must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2006 and a rating 
decision in October 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the veteran, and had satisfied 
that duty prior to the final adjudication in the July 2007 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a low back disability remains denied 
because new and material evidence has not been received to 
reopen the claim.

Service connection for a left leg disability is denied.

Service connection for peripheral neuropathy is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


